Title: To George Washington from the Rev. James Madison, 16 September 1793
From: Madison, James (1749-1812)
To: Washington, George


            
              Sir
              Williamsburg Sep. 16th 1793.
            
            The Inhabitants of the County of James City, who formed the Resolves, which I have
              now the Honour of transmitting to you, had at their Meeting two
              objects principally in View; the one was, to bestow upon you, the greatest Reward
              which the patriotic Benefactor of his Country can receive, Viz. the Approbation of his
              Fellow-Citizens; the other, to express their Solicitude for the sacred Preservation of
              the Sovereignty of the United States, & the Continuance of the Blessings of
              Peace.
            In the Integrity of your Views, & unwearied Attention to the general Weal, they
              have that firm Confidence, which the Tenor of your Life so justly warrants; nor have
              they a Doubt, but it will continue glorious to yourself, & prosperous to them, so
              long as it shall please the great Disposer of Events to protract it. I am, Sir, with
              the greatest Respect, Your most obedt Servt
            
              Js Madison
            
          